[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 506 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 507 
In Banc.
Theodore Jordan was convicted of murder in the first degree, and he appeals.
AFFIRMED.
It appears that on June 3, 1932, the Southern Pacific train, No. 16, arrived in Klamath *Page 508 
Falls at 10 o'clock p.m. Its dining car steward was F.T. Sullivan. Upon arrival the dining car was cut out of the train and switched to a side-track in the railroad yards. The dining car crew, consisting of eight negroes, retired at about 9:45 p.m., just prior to its arrival in Klamath Falls, the crew sleeping on improvised berths made up in the dining car. While the dining car was in the railroad yards, at about 11 o'clock p.m. of June 3, 1932, one of the dining car waiters, Curtis Manuel, was awakened on hearing groans and moaning coming from the berth of the steward, Sullivan, in the dining car. Manuel called to the steward to ascertain the reason for the noise, and, getting no response, got out of his berth and walked over to Sullivan's berth, opened the curtains and saw him sitting up, both hands to his head and bleeding profusely. Sullivan was unable to speak and Manuel called the crew. The lights on the car were turned on and a brakeman who was in a chair car notified. First aid was rendered to Sullivan and obviously he was badly injured. He was taken from the train to a hospital in Klamath Falls and later removed to the Southern Pacific hospital in San Francisco, where he died October 15, 1932. An autopsy showed his death resulted from the felonious assault occurring on June 3, 1932.
It is contended by counsel for defendant that substantial error was committed by the trial court in not excluding the jury at the time the testimony in regard to the competency of the confession of defendant was being heard. The defendant made no request to have the jury excluded from hearing the testimony. The district attorney suggested that the testimony be taken outside of the hearing of the jury. Counsel for defendant requested that the defendant be permitted to contradict *Page 509 
the testimony offered to show that the confession was voluntarily made and that the defendant be permitted to take the stand.
Notwithstanding the condition of the record, we are inclined to consider the question now raised. After hearing the testimony pro and con the court admitted the confession in evidence. It is determined to be the law that when, upon the trial of a criminal cause, a confession of a defendant is offered in evidence, it then becomes necessary for the trial court to ascertain and determine, preliminary to its admission, whether the confession is competent and was obtained from the defendant free from the influence of hope or fear, exercised by a third person over the prisoner's mind: State v. Moran, 15 Or. 262 (14 P. 419); Statev. Rogoway, 45 Or. 601 (78 P. 987, 81 P. 234, 2 Ann. Cas. 431);State v. Blodgett, 50 Or. 329 (92 P. 820); State v. Roselair,57 Or. 8 (109 P. 865); State v. Garrison, 59 Or. 440
(117 P. 657); State v. Spanos, 66 Or. 118 (134 P. 6); State v.Morris, 83 Or. 429 (163 P. 567); State v. Howard, 102 Or. 431
(203 P. 311); State v. Green, 128 Or. 49 (273 P. 381).
The general rule is that the preliminary investigation made by the court, preliminary to the admission of a confession, should be heard out of the presence or hearing of the jury, and if it should be made to appear at any time during the progress of the trial that the confession was made under such circumstances as to render it incompetent as evidence, it should be excluded by the court. When the confession is admitted in evidence as competent and is not rejected by the court during the trial, its weight and value as evidence are for the jury. Although the preliminary investigation into the voluntariness of the confession should properly *Page 510 
take place in the presence of the court alone, the hearing of the preliminary matter in the presence of the jury is not prejudicial where the confession is admitted in evidence, for in such a case it is for the jury to decide ultimately what weight to give to the confession: 1 R.C.L. 529, § 123.
The confession of the defendant, whether in the course of a judicial proceeding or to a private person, cannot be given in evidence against him when made under the influence of fear produced by threats, nor is it sufficient only to warrant his conviction without some other proof that the crime has been committed: § 13-932, Oregon Code 1930.
The better practice is that all doubtful questions of evidence or procedure should not be proposed or discussed in the presence of the jury. The court should exclude the jury while hearing the preliminary testimony on the question of the admissibility of evidence generally, or documentary evidence. Whether offers of proof should be made out of the presence or hearing of the jury is discretionary with the trial court. It has been held that an offer in the presence of the jury is not error in the absence of a request that the jury retire: 64 C.J. 135, § 156.
We do not commend the procedure in the present case, but fail to see how the rights of the defendant were prejudiced.
The court should determine, prior to permitting the confession to go to the jury, whether it was or was not voluntary; and in deciding the question, it is vested with a considerable measure of discretion, which should be exercised with great care, to the end that the due and proper enforcement of the law on the one hand is not impeded and that no injustice is done defendant *Page 511 
on the other. The court may, after it has admitted a confession as evidence, rule it out, if satisfied by any subsequent evidence that it was not a free and voluntary one: 16 C.J. 735, § 1513.
If the trial judge finds that a prima facie showing is made to warrant the finding that the confession was voluntary and allows it to go to the jury, then that tribunal has the right to consider all of the evidence in determining how much weight and credibility should be given to the confession. Hence, it was competent for the state to impeach the testimony of the defendant, even after the confession had been admitted, as the triers of fact were the arbiters of that question in passing upon its weight and credibility.
In discussing the question of the admissibility of a confession in the case of State v. Humphrey, 63 Or. 540 (128 P. 824), at page 553, Mr. Justice BURNETT records the following language:
"The admissibility of a confession is in the first instance a mixed question of law and fact to be determined by the judge who hears the case. In the nature of things much latitude must be given to that judicial officer in the decision of such questions. His judgment on that point is not to be disturbed, unless there is apparent and manifest error." (Citing authorities).
In this state it has been held that the matter is in the discretion of the trial court and unless abused would not be considered error: State v. Roselair, supra; State v. Spanos, supra; State v. Peare, 113 Or. 441 (233 P. 256); State v.Morris, supra.
In State v. Roselair, supra, a criminal case in which the confession was admitted in evidence, the trial court, to facilitate the dispatch of business, permitted such testimony to be given by witnesses in the hearing of the *Page 512 
jury, and it was held its action in this respect was a matter of discretion which was not abused, and hence in denying the request no error was committed. In the present case no request was made by the defendant that the testimony should be heard by the court alone.
Mrs. Callie M. Timms, a witness for the state, who had known defendant since 1928, and whom the defendant calls "mother", testified that she talked with the defendant Jordan on Monday, after the date of the alleged crime, and he said he was not guilty; that afterwards she was informed that Theodore wanted to talk with her about the case and she went over and saw him. Upon being asked who was with her when she talked to Theodore, the second time, on Tuesday, when he was going to tell the truth, she answered:
"A. I was alone, first; — you remember, I was alone and then when I sent for you I was to tell the story both to you and Mr. Low. I did not feel I wanted to trust myself with what Theodore said; I just wanted you to know it, how he said it.
                                *      *      *      *      *
"The Court: (To witness) When you went over and saw Theodore Jordan on this particular day, did he tell you he wanted to make a statement to you?
"A. Well —
"The Court: What were his words?
"A. Well, no, he said — I want to be sure about it, but then Theodore said, — I do not know; but, anyway, he said he would tell me the truth about it. I said, well, all right I wanted him to. So then he commenced to tell me."
She testified further:
"I talked to him, and I did not want to trust my memory of all he said so I asked if I could send for you and Mr. Low, and he tell the story before both of them. He said yes. So I sent for both of you but only Mr. Low came. Then he told this story. *Page 513 
"Q. In the presence of Mr. Low?
"A. In the presence of Mr. Low.
"Q. He admitted to you, then, to begin with, before Mr. Low had came into the room, that he was guilty of the crime; is that correct?
"A. He just told me, just the same as he told Mr. Low.
"Q. And when Mr. Low came in, at your request, and with his agreement, it was all right with him was it?"
Upon being asked to tell what statement the defendant said in the presence of Sheriff Low, the witness stated, in effect, that he said "he did not do it but he was in the middle of it". And he claimed that another person beat the steward.
A careful reading of the testimony pertaining to the confession satisfies us beyond a reasonable doubt that the confession was voluntarily made without fear or hope of reward, and that the trial court committed no error and did not abuse its discretion in hearing the testimony in the presence of the jury.
In State v. Morris, supra, Mr. Justice HARRIS, in a concurring opinion, set forth the procedure to be followed by trial courts. This opinion was approved in the later cases ofState v. Stevenson, 98 Or. 285 (193 P. 1030), and State v.Green, supra. The opinion of Justice HARRIS reads as follows:
"The province of the judge is to determine, not whether the confession was in fact voluntary, but whether a sufficient primafacie showing is made to warrant a finding that it was voluntary. If the judge tries out the preliminary question of the admissibility of the confession by hearing all the evidence on both sides in the presence of the jurors and if he receives the confession and allows it to go to the jury then the triers of the facts have a right to consider all the evidence in determining how much weight and credibility *Page 514 
should be given to the confession; and so, too, if the preliminary question is decided in the absence of the jury, either party is entitled upon demand to have the jury hear the witnesses tell about the circumstances which relate to the voluntariness of the confession."
In the opinion by Mr. Justice McNARY in the case of State v.Spanos, supra, we find the following language:
"As a final contention, counsel for the defendant take the position the court erred in denying the request that the testimony to determine the admissibility of the confession be heard in the absence of the jury. It is impossible to see how the defendant could have been prejudiced by the action of the court of which he complains. Doubtlessly, to facilitate the dispatch of business, the court permitted the testimony concerning the character of the confession to be given in the hearing of the jury. Inasmuch as the court decided the confession was admissible, no error was committed in permitting the jury to receive the evidence while the court was acting as a tribunal to estimate its competency."
After the defendant admitted his guilt to Mrs. Timms, the sheriff, and the district attorney, the confession was reduced to writing and signed by the defendant. The defendant Theodore Jordan testified to show that the confession was not voluntary. He admitted that there was no quarrel between the state of Oregon and himself, but there was a quarrel between one of the deputy district attorneys and himself and also with W.G. Chandler, special agent of the Southern Pacific Company, and he claimed that he had been arrested before by W.G. Chandler in 1924 and 1928, and, in effect, that he was not guilty of the crimes for which he was tried and convicted at those times, and that Chandler, the special agent, was behind it all. The state offered in evidence the testimony of Sheriff Low, the district attorney, the deputy district attorney *Page 515 
and others to the effect that the statement of the defendant Theodore Jordan was voluntarily made, without any duress or undue influence, threats or promises of reward of any kind. The testimony of the defendant that he was treated cruelly and was not given plenty to eat, shows that he overreached himself badly in his testimony. At one time, while he was being questioned, he was taken to a restaurant with the district attorney and his deputy and was permitted to order whatever he wanted. The officers were kind and fair to the defendant. The most serious charge the defendant makes in regard to being compelled to confess was that they abused him and produced scars upon his left arm. The state called J.S. Murray, chief clerk of identification at the state penitentiary in 1929, who testified that at that time he examined the defendant Jordan when he was received at the penitentiary and he made a record of the marks and scars of identification and that he had a large round scar back of his left forearm five inches long. His testimony is more of a general complaint against the special agent Chandler during a series of years and is so plainly refuted by credible testimony that it is unnecessary to refer to it. It is plainly shown that defendant Theodore Jordan was informed of his right; that he was not required to make a statement, and that the same might be used against him in the trial of any action. In his confession, after stating differently once or twice and placing the blame upon another person, he gives the details of the commission of the crime on June 3, 1932, that he went to the railroad yard of the Southern Pacific in Klamath Falls and planned to rob the dining car steward when the train arrived in Klamath Falls. After endeavoring to secure a revolver, but with no successful results, he decided the appropriate thing to do was to hit the *Page 516 
steward on the head with something, and he found a piece of one-inch water pipe, about two feet long, which he wrapped in a newspaper and hid in the grass that evening. He came back later on and secured the pipe, boarded the dining car on the blind side. He turned off the lights in the car. He knew where the steward was sleeping. He searched for cash and searched his handbag but found no money in it. He entered the man's berth by unbuttoning the curtain at the foot of the berth and walked in. He states:
"For some reason the train gave a sudden jerk and the steward turned over on his right side. He was asleep. Then I struck the man with the pipe I had, but I took the paper off the pipe before I hit him. * * * I hit him about eight or ten times."
Error is predicated upon the part of the court in permitting the prosecuting attorney to interrogate the defendant on cross-examination relative to a previous criminal conviction. The defendant Jordan in his direct examination, concerning the admissibility of the confession, brought out the fact of his previous conviction in California, and also in Klamath county. He testified concerning the bad feeling between himself and Deputy District Attorney D.E. Van Vactor and the witness W.G. Chandler, and he attempted to show that he had been previously "railroaded" to the penitentiary by Chandler from Dunsmuir, California, and on another occasion by Chandler, Van Vactor and District Attorney Gillenwaters from Klamath Falls. He claimed that in California the witness Chandler had kicked him and shot him. The cross-examination was confined to his testimony in chief, and the trial court did not err in permitting the cross-examination complained of. The witness Chandler testified, in effect, that he never shot *Page 517 
the defendant or used any force upon him, and he was corroborated by witness A.H. Calkins, sheriff of Siskiyou county, California, who arrested the defendant and had him in charge for the crime the defendant referred to when he was sent to San Quentin and the sheriff states that he never complained of being shot. The circumstances in the present case are peculiar in that the same officers that obtained convictions for the previous offenses obtained the confession in the present case, and the defendant claimed there had been a continued persecution of him by Chandler. If the charges of force and violence by the same officers in the previous prosecution were permitted to go unchallenged to the jury, it would, in effect, deny the state the right to show that the confession in the instant case was voluntary, and the right to show the circumstances surrounding the obtaining of the confession so that the jury could correctly determine the weight and credibility to be given the confession:State v. Roselair, supra; State v. Morris, supra; State v.Spanos, supra.
The defendant assigns error in permitting the witness Lyon to testify concerning the actions of the defendant soon after the alleged commission of the crime. It is shown that the defendant did not stay at his own home the night of the crime, did not occupy his own bed, could not be located at the usual haunts of the colored people, and that he occupied a vacant house that night. There was nothing in Lyon's testimony that was improperly admitted to prejudice the rights of the defendant. The case differs from those cited by counsel for defendant: State v.Hogg, 64 Or. 57 (129 P. 115).
Defendant assigns that the court erred in sustaining an objection to the cross-examination of the witness *Page 518 
S.M. Gilbert, as to his "common-law" wife's vocation. This witness testified that he was a cook by trade, and a gambler by profession; that he was the "common-law" husband of a colored lady, and was never married to her; that he lived with her as her husband. Upon being further interrogated as to what she did, after he stated it was that of housewife, the court properly sustained an objection. It was not material or competent for defendant to attempt to impeach the witness Gilbert by obtaining his testimony as to his "common-law" wife's occupation. The extent of such cross-examination rests within the discretion of the trial judge, and we see no abuse in such discretion. The witness admitted that he was a professional gambler, and we are unable to see where any further inquiry into his habits and associates would cause the jury to give less weight to his testimony. Gilbert testified that defendant "talked to me about the dining car * * * all about the car coming in, how it came in and what they done; * * * He told me how easy it was". Witness Gilbert testified further:
"A. He told me on the dining car, — that he could make some money.
                                *      *      *      *      *
"A. He said that he studied it out in the penitentiary and had it in his mind, and we could go out there; and they left Oakland with a certain amount of money and when they got here the money would be around two hundred dollars, and he said we would go down and get it; and I told him I did not participate in it, while I let him talk for a long time. I told him I would not, so he asked me to loan him my gun and he would go get the money * * * and split it with me * * * and I refused."
Defendant assigns error of the court in denying defendant's counsel the opportunity to fully cross-examine *Page 519 
state's witness Ethel M. Mestas, an ex-criminal. She was asked on cross-examination if she had ever been convicted of a felony and she answered in the affirmative. She was asked if she was a drug addict and stated that she was not. The witness stated that she took notes in regard to this matter to refresh her memory, due to her age and nervous condition, as she felt she might need the notes. To the question "What is the nature of that nervous condition you mention?" the court sustained an objection. The witness had answered that she was not addicted to the use of drugs, unless cigarettes are called drugs, and the court properly exercised its sound discretion in sustaining an objection to such further inquiry: State v. Gleim, 17 Mont. 17 (41 P. 998, 31 L.R.A. 294, 52 Am. St. Rep. 655.) It was a question for the jury to determine as to the credibility of this witness. Ethel M. Mestas testified that about May 28 or 29 of that year she had a conversation with defendant Theodore Jordan and, upon being requested to relate the conversation, testified:
"In the evening I had a conversation with the defendant and during this conversation he verbally diagramed his intention of visiting the S.P., of which he had formerly been employed; he stated that he knew the routine of the S.P.; that he was familiar with that the deceased, Sullivan, returned with an amount anywhere between two hundred and fifty or three hundred dollars, balance of his run; also, on his leaving Klamath Falls he usually carried the sum of one hundred dollars."
She stated that defendant asked her if she had a gun and explained to her what he wanted to do with the gun, that he intended robbery. Defendant "said he was going down to the S.P. train which arrived in here somewhere after the hour of 10 o'clock, and he stated to me how he would go and what he would do; *Page 520 
he stated either the deceased would have the money on his person or in drawer somewhere on this diner, and that if he interfered in any way he would `bump him off', or anybody else who interfered".
It is assigned as error that the court erred in permitting the witness A.H. Calkins to testify concerning the fact that the defendant Jordan had once been convicted of a burglary charge and sentenced to San Quentin penitentiary, and that while on the way to the penitentiary he escaped from the officers and was later captured. This testimony of Sheriff Calkins pertained particularly to the facts brought out by defendant in his examination in chief and, as we have already noted, the state had the right to refer to the testimony given by the defendant. It was proper for the state to show the conviction of a crime to discredit the defendant's testimony: State v.Gilbert, 138 Or. 291 (4 P.2d 923); State v. Deal, 52 Or. 568
(98 P. 165). It was the defendant who showed the previous convictions of crimes and not the state. It was proper for the state to show the circumstances surrounding the taking of the confession as to its voluntariness and to impeach the defendant who was a witness in his own behalf by proof of contradictory statements. State v. Bartmess, 33 Or. 110 (54 P. 167), where it is stated:
"If he has made at other times statements which are inconsistent with the testimony given by him at his trial, he may be impeached by proof of such contradictory statements in the manner prescribed by the statute."
The defendant further contends that the court erred in permitting the witness Chandler to testify concerning previous convictions and the circumstances surrounding them. We should bear in mind that the defendant himself had testified concerning those convictions and he connected his treatment at that time with *Page 521 
the efforts to obtain a confession in the present case. He testified that Chandler, in order to obtain a confession, beat him, kicked him and shot him. The witness Chandler did not testify concerning the circumstances surrounding the burglary but that he had not used any force or violence on the defendant at that time or any other time. His testimony in this connection is supported by Sheriff Calkins. This testimony was entirely proper as rebuttal in order to inform the jury of the true circumstances surrounding the obtaining of the confession in the instant case:State v. Gilbert, supra. The testimony relative to a previous confession and conviction was not a collateral matter because by the testimony of defendant Jordan himself it was made part of the circumstances surrounding the obtaining of the confession in the case at bar. In regard to Chandler's testimony relative to the defendant's conviction in Klamath county in 1928, the defendant in his direct examination testified that Chandler took part in that prosecution and had a hand in "double-crossing" him into the penitentiary. Witness Chandler merely testified in rebuttal that he had nothing whatever to do with questioning or prosecuting the defendant for the robbery in 1928.
A careful examination of all the testimony shows that the confession of the defendant was voluntarily made, that it is strongly corroborated by other witnesses, and that the defendant had a fair and impartial trial, notwithstanding his statement to the contrary.
We find no error in the record. Therefore, the judgment of the circuit court must be affirmed. It is so ordered.